DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
It is noted that the Abstract of record contains less than 50 words. Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 54, 56, and 63 objected to because of the following informalities:  
To ensure proper antecedent basis, it is suggested to insert “non-polar” between “organic” and “solvent” in claim 54, line 2. 
To ensure consistency, it is suggested to amend “wherein the step” to “wherein step” in line 1 of each of claims 56 and 63.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44-56, 59-60, and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Beuschel et al. (EP 0680991 A2; hereinafter Beuschel) in view of Traver (GB 2092608 A, as provided in IDS filed 06/22/2021; hereinafter Traver), in view of evidence by ThermoFisher: Solvents (hereinafter ThermoFisher), AOCS: Emulsions: making oil and water mix (hereinafter AOCS), Homogenizers: Rotor Stator Homogenizers (hereinafter Homogenizers), Liu et al. (US 20140312284 A1; hereinafter Liu), Hu et al. (CN 100495024 C; hereinafter Hu), and PubChem: Sodium dodecyl sulfate (hereinafter PubChem).

	The Examiner has provided a machine translation of EP 0680991 A2 and CN 100495024 C. The citations of the prior art in this rejection refer to the machine translation.
	
Regarding claim 44, Beuschel teaches a process for preparing aqueous silicone emulsions (i.e., silicone-in-water emulsion) (Beuschel, [0001]) comprising,	
using a polymeric organosilicon compound (i.e., silicone) dissolved in an organic solvent (Beuschel, [0001]), wherein solvents such as benzene, toluene, and xylene are preferably used as the solvent, wherein it is advantageous to use the same solvent that is also used in the preparation of the polymeric organosilicon compound and the polyorganosiloxane solution can be used directly (Beuschel, [0014]), which benzene, toluene, and xylene are non-polar solvents as evidenced by ThermoFisher;
mixing of the dissolved polymeric organosilicon compound in an organic solvent with an emulsifier and water either sequentially or simultaneously (Beuschel, [0009]; [0016]), wherein anionic emulsifiers can be used (Beuschel, [0015]), which emulsifiers as surfactants as evidenced by AOCS, and wherein the mixing process takes place in a suitable unit with a kneading and/or stirring device, such as the simultaneous use of a rotor-stator homogenizer (Beuschel, [0017]), which homogenizes through shear fluid forces as evidenced by Homogenizers;
removing the solvent (Beuschel, [0018]);
wherein very finely divided emulsions are obtained (Beuschel, [0023]), such as with a mean particle size (surface mean) of 3 µm (Beuschel, [0029]).
While Beuschel does not explicitly disclose the Dv50 determined according to dynamic light scattering technique with a fixed scattering angle of 90o, given that Beuschel teaches a mean particle size (surface mean) of 3 µm (Beuschel, [0029]), it would have been obvious to one of ordinary skill in the art that the emulsion obtained in Beuschel would have a Dv50 within or substantially close to the range from ≥ 0.1 µm to  ≤ 25 µm, as presently claimed, and thereby arrive at the claimed invention. 

Regarding claim 44, Beuschel further teaches wherein all emulsifiers which are known for the production of stable silicone-containing aqueous emulsions, for example anionic emulsifiers (i.e., anionic surfactants), can be used (Beuschel, [0015]).
However, Beuschel does not explicitly disclose adding at least one anionic surfactant selected from the group consisting of metal salts of monoalkyl sulfosuccinates, metal salts of dialkyl sulfosuccinates, metal salts of alkyl sulfates, metal salts of alkyl ether sulfates, metal salts of olefin sulfonates, metal salts of linear alkyl benzene sulfonates, alkoxylated alkyl polyglycol ether phosphates, metal salts of alkoxylated alkyl polyglycol ether phosphates, metal salts of alkyl phosphate esters, metal salts of alkyl ether phosphates, and metal salts of alkyl-aryl ether phosphates, as presently claimed.
With respect to the difference, Traver teaches a process to provide water based silicone resin emulsion compositions (Traver, page 2, lines 31-32; claim 10) comprising water-immiscible organic solvents such as such as benzene, toluene, and xylene (Traver, page 3, lines 14-15; page 2, lines 3-4; claim 16), organopolysiloxane resins (Traver, page 1, lines 63; claim 10), and an anionic surfactant (Traver, page 2, lines 15-20; claim 10), wherein examples of the anionic emulsifier (i.e., anionic surfactant) include sodium lauryl sulfate (i.e., metal salt of an alkyl sulfate), sodium linear alkyl benzene sulfonate (i.e., metal salt of a linear alkyl benzene sulfonate), sodium alpha olefin sulfonate (i.e., metal salt of an olefin sulfonate), and dialkyl ester of sodium sulfosuccinic acid (i.e., metal salt of a dialkyl sulfosuccinate) (Traver, page 3, lines 31-35; claim 20). 
Traver is analogous art, as Traver is drawn to water based emulsions of organopolysiloxane resins (i.e., silicone-in-water emulsion) comprising anionic emulsifying agents (Traver, abstract).
In light of the disclosure of using sodium lauryl sulfate, sodium linear alkyl benzene sulfonate, sodium alpha olefin sulfonate, or dialkyl ester of sodium sulfosuccinic acid as an anionic emulsifier in a water based silicone resin emulsion taught in Traver, it therefore would have been obvious to one of ordinary skill in the art to use the sodium lauryl sulfate, sodium linear alkyl benzene sulfonate, sodium alpha olefin sulfonate, or dialkyl ester of sodium sulfosuccinic acid of Traver as the anionic emulsifier in the aqueous silicone emulsion in Beuschel as these are common anionic emulsifiers used in silicon emulsions, and thereby arrive at the claimed invention.

Regarding claims 45 and 46, while Beuschel does not explicitly disclose the Dv50 determined according to dynamic light scattering technique with a fixed scattering angle of 90o, given that Beuschel teaches a mean particle size (surface mean) of 3 µm (Beuschel, [0029]), it would have been obvious to one of ordinary skill in the art that the emulsion obtained in Beuschel would have a Dv50 within or substantially close to the range from ≥ 0.1 µm to  ≤ 10 µm, and the range from ≥ 1 µm to  ≤ 10 µm, as presently claimed, and thereby arrive at the claimed invention.

Regarding claims 47 and 48, while Beuschel does not explicitly disclose the Dv90 determined according to dynamic light scattering technique with a fixed scattering angle of 90o, given that Beuschel teaches a mean particle size (surface mean) of 3 µm (Beuschel, [0029]), it would have been obvious to one of ordinary skill in the art that the emulsion obtained in Beuschel would have a Dv90 within or substantially close to the range from ≥ 0.1 µm to  ≤ 25 µm, and the range from ≥ 1 µm to  ≤ 25 µm, as presently claimed, and thereby arrive at the claimed invention.

Regarding claims 49 to 52, Beuschel further teaches wherein solvents such as benzene, toluene, and xylene are preferably used as the solvent (Beuschel, [0014]), which toluene has a polarity index of 2.3-2.4 and xylene has a polarity index of 2.4-2.5 as evidenced by Liu, and which benzene has a polarity index of 2.7 as evidenced by Hu.

Regarding claim 53, Beuschel further teaches wherein the polymeric organosilicon compound has a viscosity at room temperatures of less than 100,000 mm2/s (i.e., 0.1 m2/s) (Beuschel, [0019]), and wherein a polydimethylsilioxane with a viscosity of the pure siloxane of 0.3 m2/s can be used (Beuschel, [00030]). 
While Beuschel does not explicitly disclose the temperature at which the viscosity was measured, it would have been obvious to one of ordinary skill in the art that room temperatures would encompass 25 oC, as presently claimed, and thereby arrive at the claimed invention.
Additionally, while Beuschel does not explicitly disclose how the viscosity was measured, it would have been obvious to one of ordinary skill in the art that the viscosity would be identical or substantially identical when measured according to DIN 53019, as presently claimed, and thereby arrive at the claimed invention.

	The only deficiency of Beuschel is that Beuschel discloses a polymeric organosilicon compound viscosity of less than 100,000 mm2/s (i.e., 0.1 m2/s), while the present claims require the at least one silicone has a viscosity in the range from ≥ 0.1 m2/sec to ≤ 3000 m2/sec. It is apparent, however, that the instantly claimed viscosity and that taught by Beuschel are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the polymeric organosilicon compound viscosity disclosed by Beuschel and viscosity of the at least one silicone compound disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the viscosity, it therefore would have been obvious to one of ordinary skill in the art that the viscosity disclosed in the present claims is but an obvious variant of the viscosity disclosed in Beuschel, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 54, Beuschel further teaches wherein solvent is used in the preparation of the polymeric organosilicon compound, wherein the polyorganosiloxane solution can be used directly as it is prepared (Beuschel, [0014]). However, Beuschel does not explicitly disclose wherein in step i) the weight ratio of the at least one silicone to the at least one organic solvent is from 1:20 to 1:1, as presently claimed.
With respect to the difference, Traver teaches a process to provide water based silicone resin emulsion compositions (Traver, page 2, lines 31-32; claim 10) comprising organopolysiloxane resins (Traver, page 1, lines 63; claim 10), and a step of adding zero to 500 parts by weight per 100 parts organopolysiloxane resin of an organic solvent (i.e., weight ratio of at least one silicone compound to at least one organic solvent is from 1:0 to 1:5) (Traver, claims 4 and 15), wherein the organic solvent is selected from toluene, xylene and benzene (Traver, Claims 5, and 16; page 3, lines 14-15; page 2, lines 3-4).
As Traver expressly teaches, it is common in the art of silicone resins that such resins be provided in solutions consisting of some specified weight percent silicone resin solids based upon the weight of said silicone solids and the solvent, for example, the silicone resin may be provided as an approximately 20 to 90 percent by weight silicone resin solution in an organic solvent such as toluene or xylene (Traver, page 1, line 64 – page 2, line 4). Traver further teaches that this organic solvent does not ordinarily detract in any way from the useful properties of these water-based silicone emulsions, and often the presence of small amounts of organic solvents in such emulsions impart otherwise beneficial properties to such emulsion (Traver, page 2, lines 4-7).
Traver is analogous art, as Traver is drawn to water based emulsions of organopolysiloxane resins (i.e., silicone-in-water emulsion) comprising anionic emulsifying agents (Traver, abstract).
In light of the motivation of adding zero to 500 parts by weight per 100 parts organopolysiloxane resin of an organic solvent taught in Traver, it therefore would have been obvious to one of ordinary skill in the art to use a silicone resin with the proportions of silicone solids and solvent of Traver as the polyorganosiloxane solution of Beuschel, in order to use silicone resins provided in solutions common in the art, and thereby arrive at the claimed invention.

Regarding claim 55, Beuschel further teaches wherein an 80% solution of a polymethylsiloxane in toluene has a viscosity of the resin solution at 25oC is 3.5 Pas, and a 90% solution of a polymethylsiloxane in toluene has a viscosity of the resin solution at 25oC is 50 Pas (Beuschel, [0025]; [0026]).

Regarding claim 56, while Beuschel does not explicitly disclose the temperature at which step i) is carried out, it would have been obvious to one of ordinary skill in the art for the polymeric organosilicon compound to be dissolved in the organic solvent at a slightly elevated temperature, including over the temperature range presently claimed, in order to reduce dissolution time and ensure more complete dissolution, and thereby arrive at the claimed invention.


Regarding claims 59 and 60, Traver further teaches wherein examples of the anionic emulsifier include sodium lauryl sulfate (i.e., sodium dodecyl sulfate) (Traver, page 3, lines 31-32), which is a sodium salt of an alkyl sulfate wherein the alkyl is a linear, unsubstituted C12 alkyl as evidenced by PubChem.

Regarding claim 62, Beuschel further teaches wherein an anionic emulsifier can be used, wherein the emulsifier is preferable added in amount of less than 5% by weight, based on the polymeric organosilicon compound (i.e., weight ratio of the anionic emulsifier to the polymeric organosilicon compound is from 0:1 to 1:20) (Beuschel, [0014]).
As set forth in MPEP 2144.05, in the case where the claimed weight ratio range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Regarding claim 63, while Beuschel does not explicitly disclose the temperature at which step ii) is carried out, it would have been obvious to one of ordinary skill in the art to add the anionic emulsifier to the polyorganosiloxane solution at a slightly elevated temperature, including over the temperature range presently claimed, in order to reduce dissolution time and ensure more complete dissolution, and thereby arrive at the claimed invention.

Claims 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Beuschel in view of Traver, as applied to claim 44, further in view of Aoki et al. (JP 2013177495 A; hereinafter Aoki).
	The Examiner has provided a machine translation of JP 2013177495 A. The citations of the prior art in this rejection refer to the machine translation.

Regarding claims 57 and 58, Traver further teaches wherein examples of the anionic emulsifiers include sodium lauryl sulfate and sodium linear alkyl benzene sulfonate (Traver, page 3, lines 31-33). However, Traver does not explicitly disclose wherein the at least one anionic surfactant is a sodium salt of dialkyl sulfosuccinate, wherein alkyl is linear or branched, unsubstituted C8, C9 or C10 alkyl, and wherein the at least one anionic surfactant is selected from the group consisting of sodium dioctyl sulfosuccinate and sodium di(2-ethylhexyl) sulfosuccinate, as presently claimed.
With respect to the difference, Aoki teaches a silicon emulsion composition which includes silicone, a surfactant, and water (Aoki, abstract), and wherein anionic surfactants include sodium lauryl sulfate, alkyl benzene sulfonates such as sodium dodecylbenzene sulfonate (i.e., sodium linear alkyl benzene sulfonate), and long-chain sulfosuccinates such as sodium di-2-ethylhexl sulfosuccinate (i.e., sodium salt of dialkyl sulfosuccinate, wherein alkyl is branched, unsubstituted C8 alkyl) and sodium dioctyl sulfosuccinate (i.e., sodium salt of dialkyl sulfosuccinate, wherein alkyl is linear, unsubstituted C8 alkyl) (Aoki, page 10, paragraph 3).
Aoki is analogous art, as Aoki is drawn to a silicon emulsion composition which includes silicone, a surfactant, and water (Aoki, abstract).
In light of the disclosure of Aoki of the equivalence and interchangeability of using sodium lauryl sulfate and sodium linear alkyl benzene sulfonate as anionic surfactants as disclosed in Traver (Traver, page 3, lines 31-33), with long-chain sulfosuccinates such as sodium di-2-ethylhexl sulfosuccinate and sodium dioctyl sulfosuccinate as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use sodium di-2-ethylhexl sulfosuccinate or sodium dioctyl sulfosuccinate as the anionic emulsifier in Beuschel in view of Traver as sodium di-2-ethylhexl sulfosuccinate or sodium dioctyl sulfosuccinate is a common anionic emulsifier used in silicone emulsions, and thereby arrive claimed invention.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Beuschel in view of Traver, as applied to claim 44, further in view of Frisch et al. (US 2004/0132621 A1; hereinafter Frisch).
Regarding claim 61, Traver further teaches wherein examples of the anionic emulsifiers include sodium lauryl sulfate (i.e., alkyl sulfate), sodium linear alkyl benzene sulfonate (i.e., alkylarylsulfonate), ammonium alkyl phenol ethoxylate sulfate, ammonium lauryl ether sulfate and ammonium alkyl ether sulfate (i.e., alkyl ether sulfates), (Traver, page 3, lines 31-35). However, Traver does not explicitly disclose wherein the at least one anionic surfactant is alkoxylated alkyl polyglycol ether phosphates, as presently claimed.
With respect to the difference, Frisch teaches a microemulsion concentrate comprising one or more nonalcoholic organic solvents and one or more anionic surfactants (Frisch, claim 1), and wherein the one or more anionic surfactants is from the group sulfates, sulfonates, and phosphates of hydrocarbons which can optionally be alkoxylates (i.e., alkoxylated phosphate), preferably alkylarylsulfonates, alkyl ether sulfates, alkyl sulfates, and alkyl polyglycol ether phosphates (i.e., alkoxylated alkyl polyglycol ether phosphates) (Frisch, claim 4).
Frisch is analogous art, as Frisch is drawn to a microemulsion concentrate comprising one or more nonalcoholic organic solvents and one or more anionic surfactants (Frisch, abstract; claim 1).
In light of the disclosure of Frisch of the equivalence and interchangeability of using alkylarylsulfonates, alkyl ether sulfates or alkyl sulfates as disclosed in Traver (Traver, page 3, lines 31-35), with alkoxylated alkyl polyglycol ether phosphates as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use the optionally alkoxylates alkyl polyglycol ether phosphate of Frisch as the anionic emulsifier in Beuschel in view of Traver as alkoxylates alkyl polyglycol ether phosphate are common emulsifiers used in silicone emulsions, and thereby arrive claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kennedy et al. (WO 2016/014609 A1) teaches a process of making a water dilutable silicone emulsion comprising a silicone (Kennedy, abstract; [0034]) comprising an organic solvent (Kennedy, [0033]) and dispersants such as anionic surfactants (Kennedy, [00122]), wherein examples of solvents include toluene and xylene (Kennedy, [0064]) and the amount of solvent can be up to 70 weight percent (Kennedy, [0070]), wherein examples of dispersants include sodium lauryl sulfate, alkali metal salts of alkylbenzenesulfones, and alkali metal salts of dialkyl-sulfosuccinates (Kennedy, [00123]), and wherein the average volume particle size of the dispersed silicone particles is between 0.3 µm and 5.0 µm (Kennedy, [00116]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732           

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/16/22